FRANK, Judge.
Louis Delegge has been convicted of two counts of interference with child custody and one count of battery. Our review of the issues raised on appeal indicates error only with respect to certain costs and conditions of probation imposed at sentencing. Specifically, we strike an $80.00 investigative cost due to noncompliance with the procedures described in section 939.01, Florida Statutes (1995). James v. State, 662 So.2d 995 (Fla. 2d DCA 1995). We strike that portion of condition four which suggests that a probation officer may permit a convicted felon to carry a firearm. Roberson v. State, 654 So.2d 1256 (Fla. 2d DCA 1995). For lack of oral pronouncement, we strike condition nine requiring a $12.00 payment to the First Step Program and that portion of condition ten requiring Delegge to pay the costs of any substance evaluation and treatment. Id. at 1257. We otherwise affirm the judgment and sentence.
SCHOONOVER, A.C.J., and BLUE, J., concur.